Opinion by
Johnson, J.
At the trial, the collector’s amended memorandum was received in evidence, reading as follows: "Following Appraiser’s description & on appraised value as one piece the merchandise would now be properly classified at 45% under paragraph 212 of the Tariff Act of 1930.” On the record presented, the compotes were held dutiable at 45 percent under the provision in paragraph 212, as modified, supra, for decorated chinaware, not tableware, not containing 25 percent or more of calcined bone.